DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species IV (A species in which, in another variant, in such a station (50) including several machining units (3) whose strokes overlap, several machining units (3) are independent of each other, and, more particularly, have distinct guide members as described on page 10, lines 8-9 of the specification) in the reply filed on 11/26/2021 is acknowledged.  The traversal is on the ground(s) that “the species identified in the outstanding Office Action are not mutually exclusive from one another.  Just because a feature is described in the specification as being part of a particular variant or embodiment does not mean that an election of species is proper as this is not the standard set forth in the MPEP.  On the contrary, because the species cited in the Office Action are not mutually exclusive, they have not been shown to be independent from one another.”  
Applicant’s argument has been considered, and is deemed persuasive.  As such, the Requirement for Restriction/Election is hereby withdrawn.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one station includes both at least one said machining unit and at least one gripper” of claim 35 must be shown or the feature(s) canceled from the claim(s).  Likewise, the “at least one lubrication and filtering center” claim 66 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“machining unit” in claims 35, 39, 40, 44-46, and 50 (noting that the term “machining” is a function, such that the claim recites a unit for performing the function of machining, but recites no additional structure sufficient to perform the function of machining);
“at least one dressing station, which is configured to perform, in concurrent operation time, dressing of grinding wheels or tools carried by one said machining units” in claim 51
“dressing station” in claim 52 (noting that the term “dressing” is a function, such that the claim recites a station for performing the function of dressing, but recites no additional structure sufficient to perform the function of dressing);
“at least one diamond machining station configured to diamond polish a workpiece held in said gripper” in claim 53; 
“at least one tool changing station configured to change, in concurrent operation time, grinding wheels or tools carried by one of said machining units” in claim 54;
“tool changing station” in each of claims 55-57 (noting that the term “tool changing” is a function, such that the claims recite a station for performing the function of tool changing, but recites no additional structure sufficient to perform the function of tool changing);
“at least one checking station to check a geometry of the machined components and/or of tools used” in claim 62;
“checking station” in each of claims 63 and 64 (noting that the term “checking” is a function, such that the claims recite a station for performing the function of checking, but recites no additional structure sufficient to perform the function of checking); and
“at least one lubrication and filtering center configured to filter residues from grinding, diamond polishing and satin finishing processes” in claim 66. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Objections
Claim 35 is objected to because of the following informalities:  On each of lines 9-10 and lines 17-18 of the claim, “each said machining location” should be changed to “each of said plurality of machining locations”.  Appropriate correction is required.
Claim 35 is objected to because of the following informalities:  On lines 10-11 of the claim, “a said station of one of said adjacent stages” should be changed to “one of the plurality of stations of one of said two adjacent stages”.  Appropriate correction is required.
Claim 35 is objected to because of the following informalities:  On line 11 of the claim, “another said station of the other of said adjacent stages” should be changed to “one of the plurality of stations of the other of said two adjacent stages”.  Appropriate correction is required.
Claim 35 is objected to because of the following informalities:  On line 12 of the claim, “two said stages” should be changed to “[[two]] said two adjacent stages”.  Appropriate correction is required.
Claim 35 objected to because of the following informalities:  On line 13 of the claim, “plurality of” should be inserted before “machining locations”.  Appropriate correction is required.
Claim 35 is objected to because of the following informalities:  On line 17 of the claim, “each said machining location” should be changed to “each of said plurality of machining locations”.  Appropriate correction is required.
Claim 36 is objected to because of the following informalities:  On line 2 of the claim, “the” should be inserted before “at least one said gripper”.  Appropriate correction is required.
Claim 36 is objected to because of the following informalities:  On line 3 of the claim, “the at least one” should be inserted before “said gripper”.  Appropriate correction is required.
Claim 44 is objected to because of the following informalities:  On line 3 of the claim, “each said unit” should be changed to “each of said machining units”.  Appropriate correction is required.
Claim 47 is objected to because of the following informalities:  On line 2 of the claim, “plurality of” should be inserted before “machining locations”.  Appropriate correction is required.
Claims 48 and 49 are objected to because of the following informalities:  On lines 1-2 of the claims, “at least one said automation station” should be changed to “said at least one .  Appropriate correction is required.
Claim 50 is objected to because of the following informalities:  On line 3 of the claim, “a fixed base” should be changed to “[[a]] the fixed base”.  Appropriate correction is required.
Claim 52 is objected to because of the following informalities:  On line 1 of the claim, “at least one” should be inserted before “dressing station”.  Appropriate correction is required.
Claims 55, 56, and 57 objected to because of the following informalities:  On line 1 of each of the claims, “at least one” should be inserted before “tool changing station”.  Appropriate correction is required.
Claim 60 is objected to because of the following informalities:  On lines 2-3 of the claim, “to clamp a component to be machined to allow machining of both sides of said component” should be changed to “to clamp a given component to be machined of the timepiece components to allow machining of both sides of the given component”.  Appropriate correction is required.
Claim 61 is objected to because of the following informalities:  On line 3 of the claim, “a gripper” should be changed to “a given gripper of the grippers”.  Appropriate correction is required.
Claim 62 is objected to because of the following informalities:  On line 2 of the claim, “plurality of” should be inserted before “machining locations”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 35-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “several” in claim 35several” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  That is to say that it is unclear as to how many stages that “several stages” includes.
Lines 5-6 of claim 35 state, “each said stage including, on the periphery thereof, a plurality of distinct stations arranged at a constant angular pitch.”  This limitation is viewed to be vague and indefinite, because it is unclear if “each said stage” is intended to reference each stage of the previously set forth “several stages” of claim 1, line 3, or if instead, “each said stage” is intended to reference “each said stage movable relative to said fixed base” of claim 1, lines 4-5.  
Line 6 of claim 35 states, “a plurality of distinct stations arranged at a constant angular pitch.”  This limitation is viewed to be vague and indefinite, as there is no axis or frame of reference with respect to which the constant angular pitch is defined.  As such, it unclear as to how or in what way that the plurality of distinct stations are arranged at a constant angular pitch.  
Line 7 of claim 35 states, “said stations.”  This limitation is viewed to be vague and indefinite, as it is unclear as to which particular stations of the “plurality of distinct stations” previously set forth in claim 1, line 6 that “said stations” are intended to reference.  
Line 7 of claim 35 states, “said stations including machining units and/or grippers.”  This limitation is viewed to be vague and indefinite, because it is unclear if the stations collectively include “machining units and/or grippers” or if instead it is individual stations that include “machining units and/or grippers,” e.g. are there individual stations that include machining units and grippers?  
Claim limitation “control means” of claim 35
“[S]aid stations including machining units and/or grippers whose movements are controlled by control means, said machining centre including a plurality of machining locations each formed by a combination of said stations from two adjacent said stages…” [specification, page 1, lines 9-12];
These stations 50 include machining units 3 and/or grippers 4, whose movements are controlled by control means 90 comprised in machining centre 100 for controlling all the shaft movements and motors, spindle motors, tool changer, dressing and other systems, tool life, tool and workpiece measuring systems, force measuring means, anti-collision systems, handling means, especially the workpiece changers and any pallets, the lubricating means, and all the conventional machine tool accessories  [specification, page 6, lines 25-31];
In particular, at least one station 50 includes several machining units 3, whose strokes overlap, and control means 90 are arranged to control each said unit to prevent any collision with the other units and the tools carried thereby [specification, page 9, lines 29-31];
In a particular embodiment, control means 90 are arranged to control stations 50 such that each machining unit 3 and/or gripper 4 passes in succession before a fixed point in proximity to a fixed base 60 of machining centre 100, which may be the fixed base carrying stages 10, or another laterally disposed base in order to free space around the work areas to allow monitoring by an operator [specification, page 10, lines 25-29];
Control means 90 are preferably arranged to correct the tool paths and/or dynamic tool correctors, and/or to manage tool replacements, or to stop the machining cycle, according to information from checking station 11  [specification, page 11, lines 29-31].
control means controls movements of machining units and/or grippers.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 
Lines 8-9 of claim 35 state, “said machining center including a plurality of machining locations each formed by a combination of said stations from two adjacent said stages.”  This limitation is viewed to be vague and indefinite, as it is unclear as to how each machining location is formed by a combination of stations from two adjacent stages.  Since stations are arranged at a constant angular pitch, wouldn’t each of the machining locations only be able to be made up of a first station from one of the two adjacent stages and from a second station of the other one of the two adjacent stages?  That is to say, how could stations (which are multiple) from the one of the two adjacent stages combine with stations (which are multiple) from the other one of the two adjacent stages to form one machining location?  This wouldn’t appear to be possible, since on each of the two adjacent stages each station is separated from other stations of a same stage by the constant angular pitch.  
Line 9 of claim 35 states, “said stations.”  This limitation is viewed to be vague and indefinite, as it is unclear as to which particular stations of the “plurality of distinct stations” previously set forth in claim 1, line 6 that “said stations” are intended to reference.  
Line 9 of claim 35 states, “two adjacent said stages.”  This limitation is viewed to be vague and indefinite, because it is unclear if the “two adjacent said stages” are included amongst the “superposed several stages” of claim 35, line 3, or if, for example, the “two adjacent said stages” are provided in addition to the “superposed several stages” of claim 35, line 3.
Lines 13-14 of claim 35 state, “said machining unit including, among said stages, at least a first stage and second stage which are superposed and adjacent.”  This limitation is viewed to be vague and indefinite, because it is unclear as to how said stages of lines 13-14, said stages 
Lines 22-23 of claim 35 state, “at least one said station includes both at least one said machining unit and at least one said gripper.”  This limitation is viewed to be vague and indefinite, because it is unclear as to which station includes both at least one said machining unit and at least one said gripper, e.g. is the least one station a station of, for example, one of the two adjacent stages set forth in claim 35, line 9 or is the least one station a station of, for example, the first stage or the second stage set forth in claim 35, line 14?
Lines 1-2 of claim 37 state, “at least one relative movement between two indexing positions of two said stages.”  This limitation is viewed to be vague indefinite, as it is unclear if Applicant is referring to the previously set forth “each relative movement between two indexing positions of two said stages” of claim 35, line 12, or if the “at least one relative movement” set forth in claim 37 is provided in addition to, for example, “each relative movement between two indexing positions of two said stages” of claim 35, line 12.  
Lines 1-3 of claim 39 state, “in at least one said stage, the position of at least one said machining unit is movable relative to the stage that carries said machining unit.”  This limitation is viewed to be vague and indefinite, because it is unclear as to which stage that “said stage” and “the stage” are intended to reference, noting that in claim 35, from which claim 39 depends, there was set forth therein “several stages” in line 3, “two adjacent stages” in line 9, and “at least 
Lines 1-3 of claim 40 state, “in at least one said stage, the position of each said machining unit is movable relative to the stage that carries said machining unit.”  This limitation is viewed to be vague and indefinite, because it is unclear as to which stage that “said stage” and “the stage” are intended to reference, noting that in claim 35, from which claim 40 depends via claim 39, there was set forth therein “several stages” in line 3, “two adjacent stages” in line 9, and “at least a first stage and a second stage” in line 14.  Due to the lack of clarity concerning which stage that Applicant is referencing with “said stage” and “the stage,” it is further unclear as to which machining unit that “said machining unit” of claim 40 that Applicant is referencing, noting that “the stage” carries “said machining unit.”  
Lines 1-3 of claim 41 state, “in at least one said stage, the position of at least one said gripper is movable relative to the stage that carries said gripper.”  This limitation is viewed to be vague and indefinite, because it is unclear as to which stage that “said stage” and “the stage” are intended to reference, noting that in claim 35, from which claim 41 depends, there was set forth therein “several stages” in line 3, “two adjacent stages” in line 9, and “at least a first stage and a second stage” in line 14.  Due to the lack of clarity concerning which stage that Applicant is referencing with “said stage” and “the stage,” it is further unclear as to which gripper that “said gripper” of claim 41 that Applicant is referencing, noting that “the stage” carries “said gripper.”  
Lines 1-3 of claim 42 state, “in at least one said stage, the position of each said gripper is movable relative to the stage that carries said  gripper.”  This limitation is viewed to be vague 
Lines 1-3 of claim 44 state, “in at least one said station.”  This limitation is viewed to be vague and indefinite, as it is unclear as to which particular station or stations of the “plurality of distinct stations” previously set forth in claim 1, line 6 that “in at least one said station” are intended to reference.  Examiner recommends changing “in at least one said station” to “in at least one of said plurality of distinct stations” so as to overcome this particular rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
The term “several” in each of claims 44, 45, and 46 is a relative term which renders the claim indefinite.  The term “several” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  That is to say that it is unclear as to how many machining unit that “several machining units” includes.
Claim limitation “control means” of claim 44 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function (to control each said unit to prevent any collision with the other units and tool carried thereby) and to clearly link the structure, material, or acts to the function.  Examiner notes that the specification filed on 
“[S]aid stations including machining units and/or grippers whose movements are controlled by control means, said machining centre including a plurality of machining locations each formed by a combination of said stations from two adjacent said stages…” [specification, page 1, lines 9-12];
These stations 50 include machining units 3 and/or grippers 4, whose movements are controlled by control means 90 comprised in machining centre 100 for controlling all the shaft movements and motors, spindle motors, tool changer, dressing and other systems, tool life, tool and workpiece measuring systems, force measuring means, anti-collision systems, handling means, especially the workpiece changers and any pallets, the lubricating means, and all the conventional machine tool accessories  [specification, page 6, lines 25-31];
In particular, at least one station 50 includes several machining units 3, whose strokes overlap, and control means 90 are arranged to control each said unit to prevent any collision with the other units and the tools carried thereby [specification, page 9, lines 29-31];
In a particular embodiment, control means 90 
Control means 90 are preferably arranged to correct the tool paths and/or dynamic tool correctors, and/or to manage tool replacements, or to stop the machining cycle, according to information from checking station 11  [specification, page 11, lines 29-31].
Thus, the specification does not provide sufficient details such that one of ordinary skill in the art would understand how or in what way that the control means controls each said unit to prevent any collision with the other units and tool carried thereby.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 44 recites the limitation "the other units" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Lines 2-3 of claim 45 state, “some of said machining units are independent of each other.”  This limitation is viewed to be vague and indefinite, because it is unclear as to what is meant by machining units (some of which) are “independent of each other,” e.g. does this mean that these particular machining units are independently operable, for example?  
Claim 46 recites the limitation "the same guide members" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Lines 1-2 of claim 48 state, “wherein at least one said automation station forms one of said stages.”  This limitation is viewed to be vague and indefinite, as it unclear as to how or in what way that the “at least one said automation station” forms one stage.  Please note that in claim 35, lines 5-8 it was stated that “each said stage including, on the periphery thereof, a plurality of distinct stations arranged at a constant angular pitch, said stations including machining units and/or grippers whose movements are controlled by control means.”  Does the at least one said automatic station include on the periphery thereof, a plurality of distinct stations arranged at a constant angular pitch, said stations including machining units and/or grippers whose movements are controlled by control means?  If the at least one said automatic station 
Claim limitation “control means” of claim 50 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function (control said stations such that each said machining unit and/or each said gripper passes in succession before a fixed point in proximity to a fixed case of said machining center) and to clearly link the structure, material, or acts to the function.  Examiner notes that the specification filed on 8/19/2010 is devoid of structure for performing the claimed function.  The specification simply states the following:
“[S]aid stations including machining units and/or grippers whose movements are controlled by control means, said machining centre including a plurality of machining locations each formed by a combination of said stations from two adjacent said stages…” [specification, page 1, lines 9-12];
These stations 50 include machining units 3 and/or grippers 4, whose movements are controlled by control means 90
In particular, at least one station 50 includes several machining units 3, whose strokes overlap, and control means 90 are arranged to control each said unit to prevent any collision with the other units and the tools carried thereby [specification, page 9, lines 29-31];
In a particular embodiment, control means 90 are arranged to control stations 50 such that each machining unit 3 and/or gripper 4 passes in succession before a fixed point in proximity to a fixed base 60 of machining centre 100, which may be the fixed base carrying stages 10, or another laterally disposed base in order to free space around the work areas to allow monitoring by an operator [specification, page 10, lines 25-29];
Control means 90 are preferably arranged to correct the tool paths and/or dynamic tool correctors, and/or to manage tool replacements, or to stop the machining cycle, according to information from checking station 11  [specification, page 11, lines 29-31].
Thus, the specification does not provide sufficient details such that one of ordinary skill in the art would understand how or in what way that the control means controls said stations such that each said machining unit and/or each said gripper passes in succession before a fixed point in proximity to a fixed case of said machining center.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Line 2 of claim 50 states, “said stations.”  This limitation is viewed to be vague and indefinite, as it is unclear as to which particular stations of the “plurality of distinct stations” previously set forth in claim 1, line 6 that “said stations” are intended to reference.  
Claim limitation “at least one dressing station” of claim 51 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function (dressing of grinding wheels or tools carried by one said machining units) and to clearly link the structure, material, or acts to the function.  Examiner notes that the specification filed on 
FIG. 11 is a side view diagram illustrating a machining centre whose various functions are performed on different levels, placed one above the other, substantially coaxially: from the bottom upwards, the fixed base forming the machine frame, then an automation station for checking and/or exchanging workpieces, then a second lower stage, then a first upper stage, then a third upper stage of the same type as the second lower stage, then a tool checker and/or changer and/or grinding wheel dressing station, then a tool magazine [specification, page 5, lines 11-18];
These stations 50 include machining units 3 and/or grippers 4, whose movements are controlled by control means 90 comprised in machining centre 100 for controlling all the shaft movements and motors, spindle motors, tool changer, dressing and other systems, tool life, tool and workpiece measuring systems, force measuring means, anti-collision systems, handling means, especially the workpiece changers and any pallets, the lubricating means, and all the conventional machine tool accessories [specification, page 6, lines 25-31]; 
More particularly, when grinding operations are to be performed, machining centre 100 includes at least one dressing station 8, which is arranged to perform, in concurrent operation time, the dressing of grinding wheels or tools carried by one of machining units 3.  More particularly, dressing station 8 is distinct from machining units 3 [specification, page 10, lines 30-34].
Thus, the specification does not provide sufficient details such that one of ordinary skill in the art would understand how or in what way that the at least one dressing station, in concurrent 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 
Claim limitation “said dressing station” of claim 52 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function (dressing) and to clearly link the structure, material, or acts to the function.  Examiner notes that the specification filed on 8/19/2010 is devoid of structure for performing the claimed function.  The specification simply states the following:
FIG. 11 is a side view diagram illustrating a machining centre whose various functions are performed on different levels, placed one above the other, substantially coaxially: from the bottom upwards, the fixed base forming the machine frame, then an automation station for checking and/or exchanging workpieces, then a second lower stage, then a first upper stage, then a third upper stage of the same type as the second lower stage, then a tool checker and/or changer and/or grinding wheel dressing station, then a tool magazine [specification, page 5, lines 11-18];
These stations 50 include machining units 3 and/or grippers 4, whose movements are controlled by control means 90 comprised in machining centre 100 for controlling all the shaft movements and motors, spindle motors, tool changer, dressing and other systems
More particularly, when grinding operations are to be performed, machining centre 100 includes at least one dressing station 8, which is arranged to perform, in concurrent operation time, the dressing of grinding wheels or tools carried by one of machining units 3.  More particularly, dressing station 8 is distinct from machining units 3 [specification, page 10, lines 30-34].
Thus, the specification does not provide sufficient details such that one of ordinary skill in the art would understand how or in what way that the said dressing station dresses.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim limitation “at least one diamond machining station” of claim 53 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function (diamond polish a workpiece held in said gripper) and to clearly link the structure, material, or acts to the function.  Examiner notes that the specification filed on 8/19/2010 is devoid of structure for performing the claimed function.  The specification simply states the following:
In a particular variant, machining centre 100 includes at least one diamond tool machining station, which is arranged for diamond polishing a workpiece held in a gripper 4  [specification, page 11, lines 1-3];
Machining centre 100 includes at least one lubrication and filtering unit capable of filtering the residues from at least one type of machining, particularly grinding, diamond polishing and satin finishing.  In the case where operations of different types are to be performed, the lubrication and filtering circuits can be separated, depending on the lubricants to be used, into distinct geometric areas: one circuit for 
The versatility for realizing very different timepiece applications simply by changing tools: diamond polishing, turning/milling, grinding and others [specification, page 15, lines 17-18].
Thus, the specification does not provide sufficient details such that one of ordinary skill in the art would understand how or in what way that the at least one diamond machining station diamond polishes a workpiece held in said gripper.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim limitation “at least one tool changing station” of claim 54 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function (to change, in concurrent operation time, grinding wheels or tools carried by one of said machining units) and to clearly link the structure, material, or acts to the function.  Examiner notes that the specification filed on 8/19/2010 is devoid of structure for performing the claimed function.  The specification simply states the following:
Advantageously, machining centre 100 includes at least one tool changing station 9, which is arranged to change, in concurrent operation time, grinding wheels or tools carried by one of machining units 3.  More particularly, tool changing station 9 is distinct from machining units 3.  Tool changing station 9 is advantageously arranged to cooperate with a tool magazine 80 comprised in machining centre 100 and which may form one of stages 10.  More particularly, tool changing station 9
More particularly, at least one machining unit 3 includes a plurality of spindles 301 capable of machining the same component attached to a gripper 4 to minimize tool change time [specification, page 11, lines 21-23];
Novel possibilities are offered for machining and in particular for machining decorations, especially of the engine-turning type or the like, made possible by the 5-axis machining and tool change, easily achievable even for a multi-tool turret [specification, page 14, lines 1-3].
Thus, the specification does not provide sufficient details such that one of ordinary skill in the art would understand how or in what way that the at least one tool changing station changes, in concurrent operation time, grinding wheels or tools carried by one of said machining units.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim limitation “said tool changing station” of each of claim 55-57 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function (tool changing) and to clearly link the structure, material, or acts to the function.  Examiner notes that the specification filed on 8/19/2010 is devoid of structure for performing the claimed function.  The specification simply states the following:
Advantageously, machining centre 100 includes at least one tool changing station 9, which is arranged to change, in concurrent operation time, grinding wheels or tools carried by one of machining units 3.  More particularly, tool changing station 9 is distinct from machining units 3.  Tool changing station 9 is advantageously arranged to cooperate with a tool magazine 80 comprised in machining centre 100 and which may form one of stages 10.  More particularly, tool changing station 9
More particularly, at least one machining unit 3 includes a plurality of spindles 301 capable of machining the same component attached to a gripper 4 to minimize tool change time [specification, page 11, lines 21-23];
Novel possibilities are offered for machining and in particular for machining decorations, especially of the engine-turning type or the like, made possible by the 5-axis machining and tool change, easily achievable even for a multi-tool turret [specification, page 14, lines 1-3].
Thus, the specification does not provide sufficient details such that one of ordinary skill in the art would understand how or in what way that the said tool changing station changes tools.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Lines 2-3 of claim 56 state, “a tool magazine comprised in said machining center, and which forms one of said stages.”  This limitation is viewed to be vague and indefinite, as it unclear as to how or in what way that the “a tool magazine” forms one stage.  Please note that in claim 35, lines 5-8 it was stated that “each said stage including, on the periphery thereof, a plurality of distinct stations arranged at a constant angular pitch, said stations including machining units and/or grippers whose movements are controlled by control means.”  Does the tool magazine include on the periphery thereof, a plurality of distinct stations arranged at a constant angular pitch, said stations including machining units and/or grippers whose movements are controlled by control means?  If the tool magazine doesn’t include all of these elements, how or what way is the tool magazine a stage in accordance with the limitations of claim 35 on which claim 56 depends via intervening claim 53?  
Line 3 of claim 56 state, “said stages.”  This limitation is viewed to be vague and indefinite, because it is unclear as to which stage that “said stages” are intended to reference, 
Lines 1-2 of claim 57 state, “said tool changing station is a movable stage.”  This limitation is viewed to be vague and indefinite, as it unclear as to how or in what way that “said tool changing station” is a movable stage.  Please note that in claim 35, lines 5-8 it was stated that “each said stage including, on the periphery thereof, a plurality of distinct stations arranged at a constant angular pitch, said stations including machining units and/or grippers whose movements are controlled by control means.”  Does said tool changing station include on the periphery thereof, a plurality of distinct stations arranged at a constant angular pitch, said stations including machining units and/or grippers whose movements are controlled by control means?  If said tool changing station doesn’t include all of these elements, how or what way is said tool changing station a stage, specifically a movable stage, in accordance with the limitations of claim 35 on which claim 57 depends via intervening claims 47 and 56?  
Claim 61 recites the limitation "the same component" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 62 recites the limitation "the machined components" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim limitation “said at least one checking station” of each of claim 62 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function (to check a geometry of the machined components and/or of tools used) and to clearly link the structure, material, or acts to the function.  Examiner notes that the specification filed on 
FIG. 11 is a side view diagram illustrating a machining centre whose various functions are performed on different levels, placed one above the other, substantially coaxially: from the bottom upwards, the fixed base forming the machine frame, then an automation station for checking and/or exchanging workpieces, then a second lower stage, then a first upper stage, then a third upper stage of the same type as the second lower stage, then a tool checker and/or changer and/or grinding wheel dressing station, then a tool magazine [specification, page 5, lines 12-18];
A gripper 4 is arranged to hold at least one component to be machined and/or to be checked while it is machined and or checked, either directly or via at least one support stand [specification, page 6, lines 32-34];
Advantageously, machining centre 100 includes, in addition to machining locations 2, at least one checking station 11 for checking the geometry of the machined components and/or of the tools used.  More particularly, this checking station 11 forms one of stages 10.  More particularly still, this checking station 11 is a movable stage 10 relative to fixed base 60 [specification, page 11, lines 24-28];
Control means 90 are preferably arranged to correct the tool paths and/or dynamic tool correctors, and/or to manage tool replacements, or to stop the machining cycle, according to information from checking station 11  [specification, page 11, lines 29-31].
Thus, the specification does not provide sufficient details such that one of ordinary skill in the art would understand how or in what way that the at least one checking station checks a 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim limitation “said checking station” in each of claims 63 and 64 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function (checking) and to clearly link the structure, material, or acts to the function.  Examiner notes that the specification filed on 8/19/2010 is devoid of structure for performing the claimed function.  The specification simply states the following:
FIG. 11 is a side view diagram illustrating a machining centre whose various functions are performed on different levels, placed one above the other, substantially coaxially: from the bottom upwards, the fixed base forming the machine frame, then an automation station for checking and/or exchanging workpieces, then a second lower stage, then a first upper stage, then a third upper stage of the same type as the second lower stage, then a tool checker and/or changer and/or grinding wheel dressing station, then a tool magazine [specification, page 5, lines 12-18];
A gripper 4 is arranged to hold at least one component to be machined and/or to be checked while it is machined and or checked, either directly or via at least one support stand [specification, page 6, lines 32-34];
Advantageously, machining centre 100 includes, in addition to machining locations 2, at least one checking station 11 for checking the geometry of the machined components and/or of the tools used.  More particularly, this checking station 11 forms one of stages 10.  More particularly still, this checking station 11
Control means 90 are preferably arranged to correct the tool paths and/or dynamic tool correctors, and/or to manage tool replacements, or to stop the machining cycle, according to information from checking station 11  [specification, page 11, lines 29-31].
Thus, the specification does not provide sufficient details such that one of ordinary skill in the art would understand how or in what way that the said checking station checks.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Lines 1-2 of claim 64 state, “said checking station is a movable stage.”  This limitation is viewed to be vague and indefinite, as it unclear as to how or in what way that “said checking station” is a movable stage.  Please note that in claim 35, lines 5-8 it was stated that “each said stage including, on the periphery thereof, a plurality of distinct stations arranged at a constant angular pitch, said stations including machining units and/or grippers whose movements are controlled by control means.”  Does said checking station include on the periphery thereof, a plurality of distinct stations arranged at a constant angular pitch, said stations including machining units and/or grippers whose movements are controlled by control means?  If said checking station doesn’t include all of these elements, how or what way is said checking station a stage, specifically a movable stage, in accordance with the limitations of claim 35 on which claim 64 depends via intervening claims 62 and 63?  
Claim limitation “control means” of claim 65
“[S]aid stations including machining units and/or grippers whose movements are controlled by control means, said machining centre including a plurality of machining locations each formed by a combination of said stations from two adjacent said stages…” [specification, page 1, lines 9-12];
These stations 50 include machining units 3 and/or grippers 4, whose movements are controlled by control means 90 comprised in machining centre 100 for controlling all the shaft movements and motors, spindle motors, tool changer, dressing and other systems, tool life, tool and workpiece measuring systems, force measuring means, anti-collision systems, handling means, especially the workpiece changers and any pallets, the lubricating means, and all the conventional machine tool accessories  [specification, page 6, lines 25-31];
In particular, at least one station 50 includes several machining units 3, whose strokes overlap, and control means 90 are arranged to control each said unit to prevent any collision with the other units and the tools carried thereby [specification, page 9, lines 29-31];
In a particular embodiment, control means 90 are arranged to control stations 50 such that each machining unit 3 and/or gripper 4 passes in succession before a fixed point in proximity to a fixed base 60 of machining centre 100, which may be the fixed base carrying stages 10, or another laterally disposed base in order to free space around the work areas to allow monitoring by an operator [specification, page 10, lines 25-29];
Control means 90 are preferably arranged to correct the tool paths and/or dynamic tool correctors, and/or to manage tool replacements, or to stop the machining cycle, according to information from checking station 11  [specification, page 11, lines 29-31].
control means corrects tool paths and/or dynamic tool correctors.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 
Claim limitation “at least one lubrication and filtering unit” in claim 66 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function (filters residues from grinding, diamond polishing and satin finishing processes) and to clearly link the structure, material, or acts to the function.  Examiner notes that the specification filed on 8/19/2010 is devoid of structure for performing the claimed function.  The specification simply states the following:
Machining centre 100 includes at least one lubrication and filtering unit capable of filtering the residues from at least one type of machining, particularly grinding, diamond polishing and satin finishing.  In the case where operations of different types are to be performed, the lubrication and filtering circuits can be separated, depending on the lubricants to be used, into distinct geometric areas: one circuit for cutting tool machining, another circuit for abrasive machining.
Thus, the specification does not provide sufficient details such that one of ordinary skill in the art would understand how or in what way that the at least one lubrication and filtering unit filters residues from grinding, diamond polishing and satin finishing processes.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 35-68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As described above, the disclosure does not provide adequate structure to perform the following claimed function(s):
Controlling movements of machining units and/or grippers in claim 35, lines 7-8;
Controlling each said unit to prevent any collision with the other units and tool carried thereby in claim 44, lines 2-4;
Controlling said stations such that each said machining unit and/or each said gripper passes in succession before a fixed point in proximity to a fixed case of said machining center in claim 50, lines 2-4;
In concurrent operation time, dressing of grinding wheels or tools carried by one said machining units in claim 51, line 3;
Dressing in claim 52, line 1;
Diamond polish a workpiece held in said gripper in claim 53, line 2-3;
Change, in concurrent operation time, grinding wheels or tools carried by one of said machining units in claim 54, lines 2-3;
Tool changing in each of claims 55-57, lines 1-2;
Check a geometry of the machined components and/or of tools used in claim 62, lines 2-3;
Checking in claims 63-64, lines 1-2;
Correct tools paths and/or dynamic tool correctors in claim 65, line 2; and
Filter residues from grinding, diamond polishing and satin finishing processing in claim 66, lines 2-3.
The specification does not demonstrate that Applicant has made an invention that achieves the claimed function(s), because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  
Lines 8-9 of claim 35 state, “said machining center including a plurality of machining locations each formed by a combination of said stations from two adjacent said stages.”  This limitation fails to comply with the written description requirement.  To illustrate this point, Examiner directs attention to Figures 1, 3, 4, and 10.  As can be seen in Figures 1, 3, 4, and 10, the machining center (100) has two adjacent stages, a first stage (30) and a second stage (40).  The first stage (30) and the second stage (40) each are shown as having respective stations (50) disposed around the respective periphery thereof.  Please note that the respective stations (50) are disposed on the respective periphery of each of the first stage (30) and the second stage (40) at a constant angular pitch, the constant angular pitch (seemingly) being taken with respect to an axis of rotation about which either or both of the first and second stages (40) rotates relative to the fixed base (60) of the machining center (100).  Please also note that each machining location is shown in Figures 1, 3, 4, and 10 as having being formed by one machining unit (3) of the first stage (30) and one gripper (4) of the second stage (40).  Due to this layout of the stations (50) on 
As to the specification filed on 8/19/2019, it states the following on page 7, lines 1-6 thereof:  “Machining centre 100 includes a plurality of machining locations 2.  As seen in Figures 13 to 16, each machining location 2 is in fact a non-permanent configuration, which results from a relative positioning of various stations 50 which face one another for a limited duration, which must allow the longest machining operation to be performed on machining centre 100, and which allows a particular type of machining to be performed in relation to a particular support stand.”  The specification then goes on to disclose on page 7, lines 11-15 that, “Each machining location 2 is thus formed by the temporary combination of stations 50, 51, 52, 53, 54, 501, 502, 503, 504 of two adjacent stages 10.  The movement of a movable, especially rotatable stage 10, can thus change the relative positioning of the stations present, 
In looking at Figures 13-16 in light of the disclosure that “each machining location 2 is in fact a non-permanent configuration, which results from a relative positioning of various stations 50 which face one another for a limited duration” and that “Each machining location 2 is thus formed by the temporary combination of stations 50, 51, 52, 53, 54, 501, 502, 503, 504 of two adjacent stages 10,” it can be seen that the specification is disclosing that each machining location (2) is temporarily formed by the combination of stations that face one another for a limited duration, the stations being one station, e.g. station 53, provided on the first stage (30) and one station, e.g. station 503, provided on the second stage (40).  This is in contrast to what is set forth in claim 35, which states that “a plurality of machining locations each formed by a combination of said stations from two adjacent said stages.”  In other words, claim 35 is reciting that stations (which are multiple) from the first stage (30), for example, and stations (which are multiple) from the second stage (40), for example, combine to form a singular machining location.  Thus, there is a lack of agreement between what is disclosed and what is claimed in terms of how a given machining location is formed.
Since neither the specification nor the drawings as originally filed provide clear support for the claimed subject matter, and since the indicated limitation (“said machining center including a plurality of machining locations each formed by a combination of said stations from two adjacent said stages”) is not inherent, it cannot be reasonably conveyed to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention as set forth in independent claim 35.

Examiner's Comment
Examiner notes that no indication regarding the allowability of the subject matter of claims 35-68 with respect to the prior art is being made at this time due to the rejection(s) thereof based on 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        


/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722